DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
i.	Claim 12, “compaction tool”, which does not have any corresponding structure described in the specification.
ii.	Claim 12, “sliding assembly”, which  has been interpreted as a first plate slidable relative to a second plate, and equivalents thereof. See Applicant’s published application (paragraphs 32-33). This term has not been interpreted under 35 USC 112(f) in claim 7 in view of the two plates recited in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-15 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding 12, as noted above in the Claim Interpretation section, “sliding assembly” has been interpreted under 35 USC 112(f). However, there is no corresponding structure for this limitation in the disclosure. Accordingly, the original disclosure and claims do not reasonably convey possession of the structure required by 35 USC 112(f) which corresponds to this limitation.
	Regarding claim 12, “compaction tool” is broader than the teachings in the original disclosure and claims. The term “compaction roller” is used, but the examiner does not find support for a “compaction tool”. Accordingly, Applicant was not in possession of this limitation at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 14-15 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 11-12, there is no antecedent basis for a step of “feeding the dry fiber reinforcement onto the unreinforced resin film on the substrate”. The feeding step at lines 8-9 does not indicate feeding the dry fiber reinforcement onto the unreinforced resin film. It is also a little unclear if this language requires providing the resin film on the substrate prior to feeding the dry fiber reinforcement thereon. In view of dependent claim 4, however, the examiner does not believe this language should be interpreted as requiring providing the resin film on the substrate prior to feeding the dry fiber reinforcement thereon.
	Regarding claim 7, line 14, there is no antecedent basis for “the compaction roller being forced toward the substrate”. The examiner suggests introducing a positive step of fording the compaction roller toward the substrate.
	Regarding claim 8, there is no antecedent basis for “the first reel comprising a fiber supply spool” or “the second reel comprising a resin film supply spool”. The respective spools are not recited in parent claim 7. The examiner suggests providing language which introduces the respective spools, for example by further limiting the respective reels.
	Regarding claim 12, line 6, it is unclear what is meant by “connected of an arm”.
	Regarding claim 12, it is unclear how the tool recited in line 4 is related to the subsequent instances of the substrate.
	Regarding claim 12, lines 10-11, there is no antecedent basis for “the dry fiber reinforcement of a surface of a substrate”.
	Regarding claim 12, lines 5-7 and 12-16, the language “after feeding the dry fiber reinforcement from a first spool connected to a first frame connected of an arm of a manipulator and through a first guide” and “after feeding an unreinforced resin film from a second spool connected to a second frame connected to the arm through a second guide and thereafter removing a backing paper from the unreinforced resin film and taking up the backing paper onto a take-up reel connected to the second frame” recite positive steps or rather if the “after” language is merely reciting functional language. Additionally, the plain language of these limitations refers to steps following “after” which are not previously recited, and accordingly these referenced steps lack proper antecedent basis.
	Regarding claim 12, line 20, it is unclear why a second compaction roller is recited when there is no first compaction roller. It is unclear if this language indicates the first compaction tool is a first compaction roller.
	Regarding claim 23, there is no antecedent basis for “while laying up the unreinforced resin film and the dry fiber reinforcement onto the substrate”. In particular, the laying up steps in parent claim 12 do not reference the substrate.
	Regarding claim 24, lines 13-14 and lines 16-17, there is no antecedent basis for the referenced step “while moving the compaction roller laterally along the substrate”.
	Regarding claim 12, claim limitation “sliding assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above in the Claim Interpretation section, there is no corresponding structure provided in the disclosure for this limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 3-12, 14-15 and 23-24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a,b).
	Regarding claims 1, 7, 12 and 24, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of feeding unreinforced resin film and dry fiber reinforcement in the claimed manner, and generating a compaction force with a pneumatic cylinder mounted on the arm or sliding assembly and the frame at an end located on a side of the take-up reel away from the first spool (or away from the second reel in claim 7, or away from the second spool in claim 12). While the use of a sliding assembly and a pneumatic cylinder between an arm of a manipulator and a frame of an application head is known in related art to provide force to a compaction roller, as evidenced by Benson (US 5045147; Figure 2; column 6, lines 4-27) and Hegerhorst (US 6026883; Figure 5; column 4, lines 15-30), the examiner does not find a teaching or motivation in these references to further modify the previously applied prior art to provide the above noted allowable subject matter. In particular, Benson and Hegerhorst do not teach or suggest the particular claimed side where the pneumatic cylinder is mounted.

Response to Arguments
The examiner agrees that the most recent claim amendment overcomes the previously applied grounds of rejection over prior art. Only the above noted 35 USC 112(a,b) issues remain.

With respect to the withdrawn apparatus claims, it is noted that these claims are not limited to the above noted allowable process subject matter. In particular, apparatus claims are not limited to material worked upon. See MPEP 2115. Accordingly, the apparatus claims are not limited to the unreinforced resin film and dry fiber reinforcement and the examiner does not agree that these claims should be rejoined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745